

[amerenlogoa03.jpg]
Exhibit 10.1

CONSULTING AGREEMENT
This Consulting Agreement (“Agreement”) is hereby made by and between Charles D.
Naslund, on behalf of himself, his spouse, beneficiaries, heirs, agents,
successors, assigns, dependents, and anyone acting on his behalf (collectively
referred to throughout this Agreement as “Naslund”), and Ameren Services
Company, on behalf of itself, its parent, subsidiaries, divisions, affiliate
companies, successors, predecessors, directors, officers, shareholders,
employees, agents and anyone acting for it (collectively referred to throughout
this Agreement as “Ameren”). This Agreement shall be effective on the later of
April 1, 2015 or the eighth day following the date Naslund signs this Agreement
if Naslund does not revoke it before then (the “Effective Date”).
WHEREAS, Naslund will retire from Ameren effective as of March 1, 2015, after
years of service with Ameren;
WHEREAS, Naslund, who most recently served as the Executive Vice President,
Corporate Operations Oversight, Union Electric Company, has expertise in
Ameren’s business and operations and is willing to provide consulting services
to Ameren for certain pay that is provided under the terms and conditions set
forth herein, and which pay is in addition to any other pay and benefits that
may be due to Naslund upon his retirement with Ameren pursuant to any plans or
programs maintained by Ameren;
WHEREAS, Ameren is willing to engage Naslund as an independent contractor, and
not as an employee, on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and of the mutual promises set
forth herein, and intending to be legally bound, the parties hereto agree as
follows:
1.Consulting Arrangement. Provided that Naslund abides by all of Naslund’s
obligations under Section 3, then on the conditions that (i) on or within 21
days after receiving this Agreement (but not before March 1, 2015) Naslund
signs, dates and returns the Agreement and (ii) Naslund does not revoke the
signed Agreement, Ameren agrees to provide a consulting arrangement to Naslund
in accordance with this Agreement. Naslund agrees to provide consulting services
to Ameren for an 18 month period beginning on the Effective Date (the
“Consulting Period”) as an independent contractor as set forth herein.
(a)    Compensation.
(i)    For the Consulting Period, Ameren shall pay Naslund a monthly retainer
equal to $11,000, beginning April 2015. Under Internal Revenue Code
Section 409A, each payment shall be treated as a separate payment. Naslund
agrees that the payments and promises made by Ameren to Naslund under this
Agreement constitute valid consideration to Naslund for his obligations and
promises made under this Agreement, including those promises made in Section 3.

1
Initialed by Charles D. Naslund CDN



--------------------------------------------------------------------------------



(ii)    The last monthly retainer shall be consideration for an additional
waiver and release agreement containing the terms and provisions substantially
similar to those contained in Sections 4-7 and Sections 9-10 to be executed by
Naslund upon termination of the Consulting Period (including any extensions).
(b)    Services and Term.
(i)    During the Consulting Period, Naslund will provide expertise and advice
to Ameren in matters related to its nuclear generation business. Naslund will be
a liaison for the Nuclear Oversight and Environmental Committee of the Board of
Directors and the Nuclear Safety Review Board, provide leadership development of
officers in the nuclear generation business, and consultation to Ameren's
nuclear and other business operations. Any documented reasonable expenses
Naslund may incur relating to the consulting position, including travel
expenses, will be reimbursed by Ameren in accordance with Ameren’s standard
policies and procedures and as approved by the Senior Vice President, Corporate
Planning and Oversight, Ameren Services Company, or his or her designee.
(ii)    The Consulting Period may be extended upon the mutual agreement of
Naslund and the Chairman, President and CEO, Ameren Corporation, or his or her
designee. The arrangement will automatically terminate pursuant to Section 1,
unless the parties mutually agree in writing to terminate the arrangement
earlier or extend the Consulting Period. Upon termination of his consulting
services and except as otherwise provided therein, Naslund acknowledges that any
other obligation pursuant to Section 3 shall remain in effect. Except as
provided in Section 1(a), if Naslund ceases to provide consulting services at
any time during the Consulting Period, and for any reason, including due to his
incapacity to perform such services, as determined in Ameren’s discretion, or
death, Ameren will cease, and have no obligation, to pay the compensation
provided under Section 1(a). Naslund certifies that Naslund has no outstanding
agreement or obligation that is in conflict with any of the provisions of this
Agreement or that would preclude Naslund from performing the consulting services
or complying with the provisions of this Agreement. Naslund will not enter into
any such conflicting agreement during the Consulting Period (including any
extensions), without the express consent of Chairman, President and CEO, Ameren
Corporation, or his or her designee.
(c)    Independent Contractor. It is the express intention of Ameren and Naslund
that Naslund perform any consulting services as an independent contractor to
Ameren. Nothing in this Agreement shall in any way be construed to appoint
Naslund as an agent or employee of Ameren. Without limiting the generality of
the foregoing, Naslund is not authorized to bind Ameren to any liability or
obligation or to represent that Naslund has any such authority.
(d)    Benefits. Ameren and Naslund agree that Naslund will not be eligible to
participate in any Ameren-sponsored benefit plans or programs that are otherwise
available to active employees during his Consulting Period. If Naslund is
reclassified by a state or federal agency or court as Ameren’s employee, Naslund
will become a reclassified employee and will receive no benefits from Ameren,
except those mandated by state or federal law, even if by the



2


Initialed by Charles D. Naslund CDN

--------------------------------------------------------------------------------



terms of Ameren’s benefit plans or programs of Ameren in effect at the time of
such reclassification, Naslund would otherwise be eligible for such benefits.
(e)    Acknowledgement. Naslund agrees and acknowledges that he is not otherwise
entitled to the Consulting Arrangement by virtue of his employment or retirement
from employment with Ameren, and that his (i) failure to execute this Agreement
or (ii) timely revocation of this Agreement shall render the Agreement null and
void.
2.    Indemnification.
(a)    Naslund’s Indemnification. Naslund agrees to indemnify and hold harmless
Ameren, its affiliates and their respective directors, officers and employees
from and against all taxes, losses, damages, liabilities, costs and expenses,
including attorneys’ fees and other legal expenses, arising directly from or in
connection with (i) any negligent, reckless or intentionally wrongful act of
Naslund, (ii) any breach by Naslund of the covenants contained in this
Agreement, (iii) any failure of Naslund to perform the consulting services in
accordance with all applicable laws, rules and regulations, or (iv) any
violation or claimed violation of a third party’s rights resulting in whole or
in part from Naslund’s use of the work product of Naslund under this Agreement.
(b)    Ameren’s Indemnification. Ameren agrees to indemnify and hold harmless
Naslund from and against all taxes, losses, damages, liabilities, costs and
expenses, including attorneys’ fees and other legal expenses, arising directly
from or in connection with (i) any negligent, reckless or intentionally wrongful
act of Ameren, its affiliates or their respective employees or agents (other
than Naslund), (ii) any breach by Ameren, its affiliates or their employees or
agents of any of the covenants contained in this Agreement, or (iii) any
violation or claimed violation of a third party’s rights resulting in whole or
in part from Naslund’s use of the information or materials received from Ameren
or an affiliate under this Agreement.
3.    Naslund’s Obligations. The restrictions set forth in Sections 3(a) and (b)
shall apply only for the Consulting Period.
(a)    Non-Compete. Naslund agrees that, without the express, written consent of
the Chairman, President and CEO, Ameren Corporation, during the Consulting
Period, Naslund will not, directly or indirectly, on behalf of himself or in
conjunction with any other person, company or entity, own (other than less than
5% ownership in a publicly-traded entity), manage, operate, or participate in
the ownership, management, operation, or control of or be employed (either as an
employee, consultant or contractor) by any business, entity, partnership or
person, (i) which is similar to the business conducted by Ameren and/or the
energy or products produced and services provided by Ameren and (ii) with which
Naslund would hold a position with responsibilities similar to the services
provided under this Agreement or in which Naslund would have responsibility for
or access to confidential or proprietary information similar or relevant to the
Confidential Information Naslund had access to, utilized, or developed (whether
by Naslund or Ameren) during the Consulting Period.
(b)    During the Consulting Period, Naslund will not, directly or indirectly,
on behalf of himself or any other person, company or entity, market, sell,
solicit, or manage any strategies

3


Initialed by Charles D. Naslund CDN

--------------------------------------------------------------------------------



or methodologies that are similar to strategies or methodologies utilized or
developed by Ameren and for which Naslund had access to, utilized, or developed
(whether by Naslund or Ameren) during the Consulting Period. During the
Consulting Period, Naslund will also not, directly or indirectly, on behalf of
himself or any other person, company or entity, participate in the planning,
lobbying, research or development of any strategies or methodologies that are
similar to strategies or methodologies utilized or developed by Ameren and for
which Naslund had access to, utilized, or developed (whether by Naslund or
Ameren) during the Consulting Period.
(c)    Non-Solicitation of Employees. Naslund agrees that during the Consulting
Period, Naslund, will not directly or indirectly, nor will he assist any third
party, directly or indirectly, to (i) raid, hire, solicit, encourage or attempt
to persuade any employee or independent contractor of Ameren, or any person who
was an employee or independent contractor of Ameren during the 24 months
preceding the Effective Date, to leave the employ of, terminate or reduce the
person’s employment or business relationship with Ameren; (ii) interfere with
the performance of any such persons’ duties for Ameren; or (iii) communicate
with any such persons for the purposes described in this subsection.
(d)    Confidential Information. Naslund acknowledges that, by virtue of this
consulting arrangement and his prior employment with Ameren, he has had access
to and/or received trade secrets and other confidential and proprietary
information and material with regard to Ameren’s business that is not generally
available to the public and which has been developed or acquired by Ameren at
considerable effort and expense (hereinafter “Confidential Information”).
Confidential Information includes information about Ameren’s business plans and
strategy, environmental strategy, legal strategy, legislative strategy,
finances, marketing, management, operations, or personnel. Confidential
Information shall not be considered generally available to the public if Naslund
or others improperly reveal such information to the public without Ameren’s
express written consent and/or in violation of an obligation of confidentiality
to Ameren.
(e)    Disclosure of Confidential Information. Naslund agrees that any
Confidential Information will be used by him only during the Consulting Period
and only in connection with consulting activities on behalf of or for the
benefit of Ameren and will not be used in any way that is detrimental to Ameren.
Recognizing that the disclosure or improper use of such Confidential Information
will cause serious and irreparable injury to Ameren, Naslund agrees (i) to hold
the Confidential Information (whether acquired during his employment with Ameren
or during the Consulting Period) in strictest confidence and to apply his best
efforts to protect such Confidential Information (including, without limitation,
taking at least that level of precaution Naslund employs with respect to his
most confidential materials), (ii) to maintain any such Confidential Information
or any information derived therefrom wholly separate from information provided
to Naslund by any third party or belonging thereto, (iii) not to use or
disclose, directly or indirectly, any such Confidential Information or any
information derived therefrom to any third party, (iv) not to take any such
Confidential Information into the facilities of any third party, (v) not to
imitate, engineer or reverse engineer any such Confidential Information, (vi)
not to otherwise use such Confidential Information for his own benefit or the
benefit of others, without the prior written consent of Ameren, except as may be
necessary to execute his consulting duties, and (vii) to return all Confidential
Information in his possession, custody or control to Ameren within two business
days of the termination of this Agreement or immediately

4


Initialed by Charles D. Naslund CDN

--------------------------------------------------------------------------------



upon Ameren’s demand to return the Confidential Information to Ameren. Naslund
shall notify Ameren in writing immediately upon the occurrence of any
unauthorized release or other breach of this subsection of which Naslund is
aware. In the event Naslund receives a subpoena or court order requiring the
release of any Confidential Information, Naslund will notify Ameren’s Legal
Department sufficiently in advance of the date for the disclosure of such
information in order to enable Ameren to contest the subpoena or court order,
and Naslund agrees to cooperate with the Company in any related proceeding
involving the release of any Confidential Information. The confidentiality
obligations of this subsection shall survive the Consulting Period and the
termination of this Agreement.
(f)    Third Party Confidential Information. Naslund recognizes that Ameren has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on Ameren’s part to maintain the
confidentiality of such information. Such third-party information will be
treated in the same manner as Ameren’s Confidential Information as described in
subsection (e).
(g)    Non-Disparagement. During the Consulting Period and thereafter, Naslund
agrees that he will not make or publish any statements or comments that
disparage or injure the reputation or goodwill of Ameren, or any of its or their
respective officers or directors, or otherwise make any oral or written
statements that a reasonable person would expect at the time such statement is
made to likely have the effect of diminishing or injuring the reputation or
goodwill of Ameren, or any of its affiliates, or any of its or their respective
officers or directors; provided, however, nothing herein will prevent Naslund
from providing any information that may be compelled by law.
(h)    Return of Ameren Property. Naslund agrees that, within two business days
of the termination of the Agreement, or immediately upon Ameren’s demand,
Naslund shall deliver all property and information of Ameren, including
Confidential Information and third-party information described in subsection
(f), which came into his possession or were developed by him in the course of
his employment with Ameren or this consulting arrangement, including but not
limited to, project files, keys, reports, memoranda, strategy documents,
customer lists, credit cards, computers, office supplies, pagers, mobile devices
and printers.
(i)    Ameren Relief. Naslund acknowledges and agrees that the obligations set
forth in Section 3(a)-(h) are necessary to protect Ameren’s legitimate business
interests, such as its Confidential Information, goodwill and customer
relationships. Naslund acknowledges and agrees that a breach by Naslund of any
of the provisions of Section 3(a)-(h) above will cause irreparable damage to
Ameren for which monetary damages alone will not constitute an adequate remedy.
In the event of such breach or threatened breach, Ameren shall be entitled as a
matter of right (without being required to prove damages or furnish any bond or
other security) to obtain a restraining order, an injunction, or other equitable
or extraordinary relief from any court of competent jurisdiction restraining any
further violation of such provisions by Naslund or requiring Naslund to perform
Naslund’s obligations hereunder, and, if Ameren prevails, it will additionally
be entitled to an award of attorneys’ fees incurred in connection with securing
any relief hereunder. Such right to injunctive, equitable or extraordinary
relief shall not be exclusive but shall be in addition to all other rights and
remedies to which Ameren may be entitled at law



5


Initialed by Charles D. Naslund CDN

--------------------------------------------------------------------------------



or in equity, including without limitation the right to recover monetary damages
for the breach by Naslund of any of the provisions of this Agreement.
(j)    Discontinuation of Payments. Naslund agrees that if he breaches any of
the obligations set forth in Section 3(a)-(h) above, then Ameren has the right
to discontinue and not provide any outstanding pay and/or benefits that Naslund
would otherwise not have been eligible to receive but for this Agreement.
4.    Waiver and Release. In consideration for the pay and/or benefits and other
consideration set forth in the Agreement, Naslund hereby waives, releases and
forever discharges Ameren from any and all known or unknown actions, causes of
action, claims or liabilities of any kind which have or could be asserted
against Ameren arising out of or related to Naslund’s employment with and/or
retirement with Ameren and/or any other occurrence up to and including the date
of this Agreement, including, but not limited to:
(a)    claims, actions, causes of action or liabilities arising under Title VII
of the Civil Rights Act, as amended, the Age Discrimination in Employment Act,
as amended (the “ADEA”), the Employee Retirement Income Security Act, as
amended, the Rehabilitation Act, as amended, the Americans with Disabilities
Act, as amended, the Family and Medical Leave Act, as amended, Worker Adjustment
and Retraining Notification Act, as amended, and/or any other federal, state,
municipal, or local employment discrimination statutes or ordinances (including,
but not limited to, claims based on age, sex, attainment of benefit plan rights,
race, religion, national origin, marital status, sexual orientation, ancestry,
harassment, parental status, handicap, disability, retaliation, and veteran
status); and/or
(b)    claims, actions, causes of action or liabilities arising under any other
federal, state, municipal, or local statute, law, ordinance or regulation;
and/or
(c)    any other claim whatsoever including, but not limited to, claims for
severance pay under any voluntary or involuntary severance/separation plan,
policy or program maintained by Ameren, claims for bonuses, claims for expense
reimbursement, claims for attorneys’ fees, claims based upon breach of contract,
wrongful termination, defamation, intentional infliction of emotional distress,
tort, personal injury, invasion of privacy, violation of public policy,
negligence and/or any other common law, statutory or other claim whatsoever
arising out of or relating to Naslund’s employment with and/or separation from
employment with Ameren; and/or
(d)    claims that Ameren violated its personnel policies, handbook, or any
implied or express contract of employment; and/or
(e)    claims under the Lilly Ledbetter Fair Pay Act, including claims that
Naslund has been adversely affected by the application of a discriminatory
compensation decision or other discriminatory practice.
Subject to execution of the additional waiver and release agreement covering the
Consulting Period, as described in Section 1(a), nothing in this Agreement
affects future rights and claims, including rights to payment of any PSUP award
that is outstanding as of March 1, 2015. With respect to any outstanding PSUP
award, payout shall be subject to and determined by the terms of the applicable
Award Agreement.

6


Initialed by Charles D. Naslund CDN

--------------------------------------------------------------------------------



5.    Exclusions for Waiver and Release. Excluded from the Waiver and Release
contained in Section 4 are any claims or rights which cannot be waived by law,
including Naslund’s rights to accrued vacation. Nothing in this Agreement shall
be construed to prohibit Naslund from filing a charge with an administrative
agency, including the Equal Employment Opportunity Commission. Naslund is,
however, waiving all rights to recover money or other individual relief in
connection with any administrative charge, whether filed by Naslund or another
individual or entity. Notwithstanding anything to the contrary, nothing in this
Agreement: (A) is intended to release or waive any right Naslund has, or may
have in the future, to indemnity, defense or other rights as an officer,
employee or agent of the Ameren pursuant to its directors and officers liability
insurance that covers Naslund, or (B) shall be construed as a waiver of any pay
or benefits to which he is entitled pursuant to the terms and provisions of any
Ameren-sponsored benefit plan or program in which he was a participant during
his employment with Ameren, including but not limited to any tax-qualified or
non-qualified retirement plan, retiree medical plan, annual or long-term
incentive plan or at Naslund’s expense under COBRA.
6.    Covenant Not To Sue. In addition to and apart from the Waiver and Release
contained in Section 4, Naslund also agrees never to sue Ameren or become party
to a lawsuit on the basis of any claim of any type whatsoever arising out of or
related to his employment with and/or retirement from Ameren, other than legal
action (i) to challenge this Agreement under the ADEA, or (ii) to enforce the
payment of the pay and/or benefits under this Agreement.
7.    Consequences of Breach of Covenant Not to Sue. Naslund further
acknowledges and agrees that if he breaches the provisions of Section 4, then he
shall be obligated to pay to Ameren its costs and expenses in enforcing this
Agreement and defending against such lawsuit (including court costs, expenses
and reasonable legal fees). Alternatively, at Ameren’s option: (i) Ameren shall
be entitled to apply for and receive an injunction to restrain any violation of
Section 3 above, (ii) Ameren shall not be obligated to continue payment of the
pay and/or benefits under this Agreement to Naslund, and (iii) Naslund shall be
obligated upon demand to repay to Ameren all but $10,000.00 of pay paid or made
available to Naslund. Naslund further agrees that the covenants in this Section
shall not affect the validity of this Agreement and shall not be deemed to be a
penalty nor a forfeiture.
8.    Further Release And Acknowledgement. To the extent permitted by law,
Naslund further waives his right to any monetary recovery should the Equal
Employment Opportunity Commission or any other federal, state, or local
administrative agency pursue any claims on his behalf arising out of or related
to his employment with and/or separation from employment with Ameren. Naslund
also acknowledges that he has not suffered any on-the-job injury for which he
has not already filed a claim.
9.    ADEA Claims. Among the claims being waived and released by Naslund are any
and all claims under the federal Age Discrimination in Employment Act (“ADEA”)
and the Older Workers Benefit Protection Act of 1990 (“OWBPA”). Pursuant to the
requirements of the ADEA and OWBPA, Naslund acknowledges that:
(i)    This Agreement is written in a manner that is understood by Naslund, that
he in fact understands the Waiver and Release in Section 5, and that he
understands the entire Agreement;

7


Initialed by Charles D. Naslund CDN

--------------------------------------------------------------------------------



(ii)    Except as provided in Section 7, he knowingly, voluntarily and expressly
intends to waive and release claims under the ADEA;
(iii)    He is not waiving rights or claims that may arise after the date this
Agreement is executed;
(iv)    He is receiving valuable benefits and consideration under this Agreement
that he is not already entitled to receive;
(v)    He has been and is being encouraged by Ameren to consult with an attorney
prior to executing this Agreement;
(vi)    He has up to 21 days within which to consider this Agreement and its
Waiver and Release before signing the Agreement;
(vii)    He has seven days following the execution of this Agreement to revoke
the Agreement; and
(viii)    He has been advised that this Agreement shall not become effective or
enforceable and the consideration set forth in Section 1 of this Agreement shall
not be paid if Naslund exercises his right to revoke this Agreement.
10.    Cooperation and Disclosure of Information. Naslund further agrees that he
shall make himself available to Ameren to provide reasonable cooperation and
assistance to Ameren with respect to areas and matters in which he was involved
during his employment, including any threatened or actual litigation concerning
Ameren, and to provide to Ameren, if requested, information relating to ongoing
matters of interest to Ameren so long as (i) Ameren takes into consideration his
personal and business commitments, will give him as much advance notice as
reasonably possible, and ask that he be available only at such time or times as
are reasonably convenient to himself and Ameren and (ii) Ameren reimburses him
for the actual out-of-pocket expenses he incurs as a result of complying with
this provision, subject to his submission to Ameren of documentation
substantiating such expenses as Ameren may require. Naslund has had the
opportunity to and has met with the Company to discuss and disclose any health,
safety, compliance or regulatory issue of which he is aware. He has confirmed
that there are none.
11.    Cooperation with Federal and State Agencies. Nothing in this Consulting
Agreement shall be construed to prohibit Naslund from reporting any suspected
instance of illegal activity of any nature, any nuclear safety concern, any
workplace safety concern or any public safety concern to the Nuclear Regulatory
Commission (“NRC”), the Department of Labor or any other federal or state
governmental agency, or any federal or state elected officials or their staff,
and shall not be construed to prohibit Naslund from participating in any way as
a witness or claimant (for other than monetary damages or re-employment) in any
state or federal administrative, judicial or legislative proceeding or
investigation with respect to any of the matters identified in this paragraph.
Naslund agrees to cooperate fully in any investigation conducted by the NRC,
Ameren, the Company, or any state or governmental agency relating to the matters
occurring during Naslund’s employment or consulting term at Ameren.

8


Initialed by Charles D. Naslund CDN

--------------------------------------------------------------------------------



12.    Complete Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof; supersedes
all prior agreements, arrangements and understandings, written or oral, relating
to the subject matter hereof; and resolves all matters, claims and disputes
between the parties. No representation, promise or inducement has been made by
either party that is not embodied in this Agreement, and neither party will be
bound by or be liable for any alleged representation, promise or inducement not
so set forth.
13.    Amendment. This Agreement may be amended only in a writing signed by both
parties.
14.    Waiver. The waiver by Ameren of a breach of any provision of this
Agreement by Naslund shall not operate or be construed as a waiver of any
subsequent breach by Naslund. The waiver by Naslund of a breach of any provision
of this Agreement by Ameren shall not operate or be construed as a waiver of any
subsequent breach by Ameren.
15.    Survival. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.
16.    Nonalienation of Benefits. Naslund shall not have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any payments or other
benefits provided under this Agreement; and no benefits payable hereunder shall
be assignable in anticipation of payment either by voluntary or involuntary
acts, or by operation of law, except by will or pursuant to the laws of descent
and distribution.
17.    Attorneys’ Fees. Naslund and Ameren agree that in any court, arbitration
or other dispute resolution proceedings arising out of this Agreement, unless
otherwise noted, the prevailing party shall be entitled to its or his reasonable
attorneys’ fees and costs incurred by it or him in connection with resolution of
the dispute in question in addition to any other relief granted thereby.
18.    Complete Payment. Except as provided under the applicable provisions of
Section 1, Naslund shall not be entitled to receive any other payments or
benefits from Ameren for his services as a consultant including any severance
benefits.
19.    Arbitration.  Other than disputes pertaining to rights Naslund may have
under an employee benefit plan of Ameren or Naslund’s obligations under Section
3 of this Agreement, any dispute regarding any aspect of Naslund’s termination
of employment from Ameren or this Agreement, or any act which allegedly has or
would violate any provision of this Agreement (“Arbitrable Claim”), will be
exclusively submitted to arbitration before a neutral arbitrator.  If Ameren and
Naslund (the “Parties”) are unable to agree upon a neutral arbitrator, the
Parties will obtain a list of five arbitrators from the American Arbitration
Association.  Naslund, first, and then Ameren will alternately strike names from
the list until only one name remains; the remaining person shall be the
arbitrator.  Arbitration of Arbitrable Claims shall be in accordance with the
Employment Arbitration Rules of the American Arbitration Association. 
Arbitration proceedings shall be held in such location as mutually agreed upon
by the Parties.  The arbitrator



9


Initialed by Charles D. Naslund CDN

--------------------------------------------------------------------------------



shall determine the prevailing party in the arbitration.  The arbitrator shall
be permitted to award only those remedies otherwise available in law or equity
which are requested by the Parties, are appropriate for the claims, and are
supported by credible, relevant evidence.  Other than disputes pertaining to
rights Naslund may have under an employee benefit plan of Ameren or Naslund’s
obligations under Section 3 of this Agreement, Naslund and Ameren agree that
this arbitration shall be the exclusive means of resolving any Arbitrable Claim
and that no other action will be brought by the Parties in any court or other
forum.  Notwithstanding the above, any Party may bring an action in court to
compel arbitration under this Agreement and to enforce an arbitration award. 
The Federal Arbitration Act shall govern the interpretation and enforcement of
this Section.
20.    Severability. If any provision of this Agreement as applied to either
party or to any circumstances shall be adjudged by a court of competent
jurisdiction or arbitrator to be void or unenforceable, the same shall in no way
affect any other provision of this Agreement or the validity or enforceability
of this Agreement. If any court or arbitrator construes any of the provisions of
Section 3(a)-(h) above, or any part thereof, to be unreasonable or unenforceable
because of the duration of such provision or the geographic or other scope
thereof, such court or arbitrator may reduce the duration or restrict the
geographic or other scope of such provision to the maximum extent permitted by
applicable law and enforce such provision as so reduced or restricted. In its
revised or modified form, such provision shall then be enforceable. Naslund and
Ameren intend to and hereby confer jurisdiction to enforce the covenants
contained in Section 3(a)-(h) upon the courts of any state within the
geographical scope of such covenants. In the event that the courts of any one or
more of such states will hold such covenants wholly unenforceable by reason of
the breadth of such covenants or otherwise, it is the intention of the parties
hereto that such determination not bar or in any way affect Ameren’s right to
the relief provided above in the courts of any other states within the
geographical scope of such covenants as to breaches of such covenants in such
other respective jurisdictions, the above covenants as they relate to each state
being for this purpose severable into diverse and independent covenants.
21.    Notices. Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
if delivered personally or by commercial messenger or courier service, or mailed
by U.S. registered or certified mail (return receipt requested), or sent via
facsimile (with receipt of confirmation of complete transmission) to the party
at the party’s address or facsimile number written below or at such other
address or facsimile number as the party may have previously specified by like
notice. If by mail, delivery shall be deemed effective three business days after
mailing in accordance with this Section.
(i)    If to Ameren, to:
Ameren Corporation
1901 Chouteau
St. Louis, MO 63166
Attn: Senior Vice President, General Counsel and Secretary

10


Initialed by Charles D. Naslund CDN

--------------------------------------------------------------------------------



(ii)    If to Naslund, to the last address of Naslund that he provided to
Ameren.
22.    Governing Law. This Agreement shall be interpreted and governed in
accordance with the laws of the State of Missouri to the extent not preempted by
the Employee Retirement Income Security Act of 1974.
23.    Naslund Acknowledgment. Naslund agrees that he is signing this Agreement
knowingly, voluntarily, and with a complete understanding of its significance,
that he has not been coerced, threatened or intimidated into signing this
Agreement, that he has not been promised anything else in exchange for signing
this Agreement, and that he has had reasonable and sufficient time to consider
this Agreement.
24.    Code Section 409A Compliance. Ameren and Naslund acknowledge that due to
the nature of the expected consulting services Naslund will perform for Ameren
that Naslund will incur a “separation from service” under Section 409A of the
Internal Revenue Code (“Section 409A”) as of February 28, 2015. As a result, any
retirement benefits or deferred compensation subject to Section 409A of the Code
will be made no earlier than September 1, 2015, the first day of the seventh
month following such date.
25.    Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
26.    Contra Proferentem. Each and every provision of this Agreement shall be
construed as though both parties participated equally in the drafting of same,
and any rule of construction that a document shall be construed against the
drafting party, including without limitation the doctrine commonly known as
contra proferentem, shall not be applicable to this Agreement.
* * *


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
Charles D. Naslund
/s/ Charles D. Naslund
Ameren Services Company
/s/ Mark C. Lindgren                                      
Mark C. Lindgren, Vice President and Chief Human Resources Officer, Ameren
Services Company
Dated: 3/2/15                                             
Dated: 3/2/2015                                            
 
 




11

